Citation Nr: 0516992	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  92-24 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California



THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected gastroesophageal reflux disease 
(GERD).  

2.  Entitlement to a rating in excess of 30 percent for the 
service-connected residuals of interstitial lung disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1970 to July 1972 
and from January 1982 to July 1984.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from RO decisions in January and August 1992.  

In correspondence received in March 2000, the veteran 
contended that his hiatal hernia was aggravated by his 
service-connected GERD and by various medications.  The RO 
has not adjudicated the issue of secondary service connection 
for a hiatal hernia, which is not inextricably intertwined 
with the issues being considered in this appeal.  

It does not appear that any impairment due to the hiatal 
hernia has been considered as part of the ratings.  As such, 
this matter is directed to the attention of the RO for 
appropriate action.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The service-connected GERD is not shown to be manifested 
by moderate postgastrectomy syndrome associated with less 
frequent episodes with characteristic mild circulatory 
symptoms after meals with diarrhea and weight loss; or 
evidence of severe postgastrectomy syndrome associated with 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia.  

3.  The service-connected residuals of interstitial lung 
disease is shown to be manifested by a disability picture 
that more nearly approximates that reflective of a FVC of 
from 50 to 64 percent of predicted.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 20 percent for the service-connected GERD have not 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.112-4.114 including 
Diagnostic Codes 7305, 7308 (2004).  

2.  The criteria for the assignment of a rating of 60 percent 
for the service-connected respiratory disability have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.97 including Diagnostic Codes 6825, 6832, 6844 
(2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2004).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

It is noted that the veteran was provided notice of the VCAA 
in the January 2001 remand by the Board.  Additional notice 
was provided to the veteran in the RO's VCAA letter dated in 
January 2002 that informed the veteran of the medical and 
other evidence needed to substantiate his claim and of what 
medical or other evidence he was responsible for obtaining.  
VA also identified which evidence it was responsible for 
obtaining.  

In the RO's statements and Supplemental Statements of the 
Case, the veteran has been provided with pertinent rating 
schedule provisions regarding his increased rating claim for 
GERD and lung disease.  

VA has thereby met its obligations to notify the appellant of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Furthermore, the veteran was accorded VA examinations that 
were completed in May 2004 and June 2004.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The Board will proceed to decide the veteran's 
claims on the merits.  


Analysis

Generally, disability ratings are intended to compensate 
impairment in earning capacity due to a service-connected 
disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate 
diagnostic codes identify the various disabilities.  Id.  
Evaluation of a service-connected disorder requires a review 
of the appellant's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1 and 4.2 (2004).  

Specifically, since the veteran appealed the initial rating 
assigned for his residuals of GERD, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).

It is also necessary to evaluate the disability from the 
point of view of the appellant working or seeking work, 38 
C.F.R. § 4.2 (2004), and to resolve any reasonable doubt 
regarding the extent of the disability in the appellant's 
favor.  38 C.F.R. § 4.3 (2004).  If there is a question as to 
which evaluation to apply to the appellant's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).

In reaching this determination the Board must examine all 
evidence of record, cognizant that terms such as "severe," 
"moderate," and "mild" are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6 (2004).  It should also be noted that use of similarly 
descriptive terminology by medical professionals, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 7104; 38 
C.F.R. 4.2, 4.6 (2004).


Increased Rating for GERD

In a March 1996 rating decision, the RO granted service 
connection and assigned a 20 percent rating for GERD.  The 
veteran subsequently disagreed with the initial rating and 
this appeal followed.  

The veteran is currently evaluated as 20 percent disabled for 
his GERD under 38 C.F.R. § 4.114, Diagnostic Code 7399-7308.  
In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen. 38 C.F.R. § 4.27 (2004).  The hyphenated 
diagnostic code in this case indicates that an unlisted 
digestive system disorder under Diagnostic Code 7399 is the 
service-connected disorder, and postgastrectomy syndromes 
under Diagnostic Code 7308 is a residual condition.  

Under Diagnostic Code 7308, the current 20 percent disability 
rating requires mild, infrequent episodes of epigastric 
distress with characteristic mild circulatory symptoms or 
continuous mild manifestations.  

A 40 percent disability rating requires moderate, less 
frequent episodes of epigastric disorders with characteristic 
mild circulatory symptoms after meals but with diarrhea and 
weight loss.  

The maximum 60 percent disability rating requires severe 
symptoms, associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia.  38 C.F.R. § 4.114, 
Diagnostic Code 7308 (2004).  

The Board has thoroughly reviewed all of the medical evidence 
of record including VA examination records and outpatient 
treatment records with respect to the severity of his 
service-connected GERD.  For example, the veteran contends 
that his residuals of GERD cause pain, burning, diarrhea and 
difficulty eating.  

On VA examination in April 1992, the veteran was noted to 
have a positive history of reflux and one episode of 
hematochezia in 1990 after taking Motrin.  The veteran's 
abdomen was noted to be soft and nontender with active bowel 
sounds in all quadrants.  No hepatosplenomegaly (enlargement 
of the liver and spleen) was noted.  

The examiner did not have the veteran's claims file to 
review, but noted that the veteran had symptoms of GERD.  He 
was noted to be noncompliant with his reflux precautions and 
that this might exacerbate what "could be very mild 
underlying disease."  

On VA examination in November 1995, the veteran reported 
having a history of GERD since 1982 at which time he 
underwent a left thoracotomy secondary to infection with 
histoplasmosis.  He was put on Prednisone for a period of two 
and half months.  Prior to this incident, the veteran had no 
digestive complaints.  

His subjective complaints included those of a burning 
sensation in the epigastrum with no evidence of hematemesis 
or melena.  An examination of the abdomen showed no 
significant findings.  The veteran had no significant weight 
changes and was negative for anemia, motility disturbance, 
obstruction, reflux disturbances and pain.  

The examiner's diagnosis was that of GERD by history and 
endoscopic findings of gastritis.  

On VA examination in December 1999, the veteran was noted to 
have reflux symptoms with cramping and increased acid 
sensation in the stomach and taste in the mouth.  

On examination, the veteran's abdomen was noted to be 
completely benign with no evidence of organomelgaly or 
masses, abdominal bruits or abnormal bowel sounds. The 
veteran was non-tender in all quadrants.  The examiner's 
diagnosis was that of history of gastroesophageal reflux 
disease, mild to moderate in severity.  The examiner noted 
that there was no relationship between the hiatal hernia and 
gastroesophageal reflux disease or the use of Prednisone.  

The Board has reviewed the veteran's VA medical records dated 
from February 1990 to July 2001.  

In September 1994, the veteran was noted to have GERD 
diagnosed by upper GI swallow in February 1990.  He had 
complaints of burning epigastric pain with an acid taste in 
his mouth.  In June 1995, the veteran was noted to have GERD 
confirmed on a February 1995 esophagogastroduodenoscopy (EGD) 
with erosions at both duodenal area and the gastroesophageal 
junction.  

In January 2000, the veteran underwent an EGD and was 
diagnosed with hiatal hernia in the lower esophagus.  In 
October 2000, the veteran had moderate to severe GERD that 
required him to sleep with his head raised and to take 
Lansoprazole to control his symptoms.  In July 2001, the 
veteran's GERD was noted to be stable on medication.  

On VA examination in February 2002, the veteran reported 
increasing symptoms of GERD, regurgitation and heartburn.  He 
reported having difficulty swallowing solids with epigastric 
or other pain after meals.  Repeated vomiting with teeth 
brushing was reported.  The veteran was noted to take regular 
doses of Lansoprazole.  

The veteran underwent a VA EGD in 1995 which showed findings 
of duodenitis and distal erosive esophagitis.  On 
examination, tenderness was noted in the epigastric region.  
The laboratory work showed no anemia.  

The examiner diagnosed the veteran with gastroesophageal 
reflux disease with duodenitis and distal erosive 
esophagitis.  

On VA examination in May 2004, the veteran had no dysphagia 
or symptoms unless he neglected to take his medication 
(Omeprazole).  On examination, the veteran had minimal 
tenderness in the mid-epigastric area with deep palpation.  

The examiner's assessment was that of history of 
gastreoesophageal reflux disease with considerable 
improvement of symptoms in the last few years.  The veteran's 
last VA endocscopy in 2000 showed no esophagitis but hiatal 
hernia.  Barrette's esophagus was not supported by biopsy 
pathology.    

As such, notwithstanding the veteran only complained of 
occasional symptoms that occurred when he did not take his 
medication.  In fact, on recent VA examination, the veteran 
was noted to have shown considerable improvement in his GERD 
conditions.  

The evidence of record, to include private medical records 
and VA examination records does not warrant the assignment of 
a 40 percent disability evaluation under Diagnostic Code 7308 
in the absence of the requisite epigastric symptomatology 
such as diarrhea and weight loss.  38 C.F.R. § 4.114 (2004).  

In a case such as this, where the evidence shows that the 
veteran's weight is stable, "his health appear[ed] to be 
good", and "no significant pathology" was found in the entire 
esophagus or duodenum, an initial rating greater than 20 
percent is not warranted pursuant to Diagnostic Code 7308.  

The Board additionally notes that 38 C.F.R. § 4.114 (2004) 
specifically indicates that Diagnostic Codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be 
combined with each other.  Rather, a single evaluation will 
be assigned under the Diagnostic Code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such evaluation.  

The Board has thoroughly considered whether an initial rating 
greater than 20 percent is warranted for the service-
connected GERD under all other potentially applicable 
Diagnostic Codes.  

However, the competent and credible evidence of record, to 
include VA examination records and private medical records 
shows that an initial rating greater than 20 percent is not 
warranted under the circumstances of this case.  

For example, the previously mentioned evidence of record does 
not show epigastric symptomatology such as ulcers, stricture 
of the esophagus, cirrhosis, gall bladder removal, hernia or 
pancreatitis.  38 C.F.R. § 4.114, Diagnostic Codes 7200 et 
seq. (2004).  

While the veteran has hiatal hernia, detected on an upper GI 
series in 2002, this issue has been claimed but not yet 
adjudicated by the RO and has been referred back for the 
appropriate action.  

Thus, as alluded to hereinabove, the veteran is similarly not 
entitled to an initial rating greater than 20 percent under 
any other potentially applicable Diagnostic Code.  

Accordingly, for the above reasons and bases, an initial 
rating greater than 20 percent is not warranted in this case.  
38 C.F.R. § 4.3 (2004).  


Increased Rating for Interstitial Lung Disease

In a January 1985 RO decision, the veteran was originally 
granted service connection for interstitial lung disease and 
assigned a 10 percent rating effective on July 25, 1984.  

The veteran immediately appealed the RO's decision and in 
December 1985, the Board denied the veteran's increased 
rating claim and continued the 10 percent rating under 
38 C.F.R. § 4.97, Diagnostic Code 6082.  

In an April 1988 RO decision, the veteran was assigned an 
increased rating of 30 percent, effective on April 30, 1987 
under Diagnostic Codes 6899-6802.  

In 1991 the veteran filed claim for an increased rating and 
in a January 1992 rating action, the RO continued the 30 
percent evaluation for interstitial lung disease.  In an 
August 1992 rating action, the RO again continued the 30 
percent evaluation.  The veteran appealed the August 1992 RO 
decision a in September 1994, the Board remanded the 
veteran's increased rating claim for interstitial lung 
disease for further development.  

Upon completion of development of the record, the RO denied 
the veteran's claim for a rating in excess of 30 percent for 
interstitial lung disease in a March 1996 rating decision.  

In the March 1996 decision, the RO granted a temporary total 
rating assigned from the date of his hospitalization for 
pneumothroax, effective on September 19, 1993, and continued 
the 30 percent rating, effective on April 1, 1994.  

In a decision promulgated in July 1998, the Board denied the 
veteran's claims of service connection for a heart disorder 
and for glaucoma.  The Board also, remanded the issue of a 
higher evaluation for the service-connected residuals of 
interstitial lung disease for additional development of the 
record.  

In March 2000, January 2003 and September 2004, the RO 
continued the 30 percent rating for the veteran's service-
connected residuals of interstitial lung disease considered 
under 38 C.F.R. § 4.97, Diagnostic Codes 6899-6825, 6832, and 
6844.  

Under the old criteria, Diagnostic Code 6802 provides for a 
10 percent evaluation for unspecified pneumoconiosis that is 
definitely symptomatic with pulmonary fibrosis and moderate 
dyspnea on extended exertion.  A 30 percent evaluation 
requires moderate unspecified pneumoconiosis with 
considerable fibrosis and moderate dyspnea on slight 
exertion, confirmed by pulmonary function tests.  

A 60 percent evaluation requires severe unspecified 
pneumoconiosis with extensive fibrosis, severe dyspnea on 
slight exertion with corresponding ventilatory deficit 
confirmed by pulmonary function tests and marked impairment 
of health.  A 100 percent disability rating requires 
pronounced unspecified pneumoconiosis, with the extent of 
lesions comparable to far-advanced pulmonary tuberculosis, or 
pulmonary function tests confirm a markedly severe degree of 
ventilatory deficit, and there is dyspnea at rest or other 
evidence of severe impairment productive of total incapacity.  
38 C.F.R. § 4.97 (1991 to 1996).  

During the course of this appeal, VA issued new regulations 
for the evaluation of respiratory diseases, effective on 
October 7, 1996.  See 61 Fed. Reg. 46728 (1996).  

Effective October 7, 1996, the rating criteria for 
interstitial fibrosis (Diagnostic Code 6825), pneumoconiosis 
(Diagnostic Codes 6832), and post-surgical residuals 
(Diagnostic Code 6844) and in cases initially evaluated after 
August 19, 1968, were revised.  

Under the revised criteria, ratings for diffuse interstitial 
fibrosis and pneumoconiosis, depending on the specific 
findings, and are rated as interstitial lung disease, 
restrictive lung disease, or, when obstructive lung disease 
is the major residual, as chronic bronchitis.  Thoracoplasty 
is rated as removal of the ribs under Code 5297. 38 C.F.R. § 
4.97, Code 6731 (as in effect since October 7, 1996).  In 
this case, the criteria for bronchitis and thoracoplasty are 
not applicable.  

Interstitial lung disease rated under Diagnostic Codes 6825 
through 6833 is rated under the General Rating Formula for 
Interstitial Lung Disease.  Under this formula, a 100 percent 
rating shall be assigned for Forced Vital Capacity (FVC) 
measured at less than 50 percent of that predicted; or 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) measured at less than 40 
percent predicted; or maximum exercise capacity is less than 
15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation; or cor pulmonale or pulmonary hypertension; or 
requires outpatient oxygen therapy.  

A 60 percent rating shall be assigned for FVC measured at 50-
64 percent predicted; or DLCO (SB) measured at 40-55 percent 
predicted; or maximum exercise capacity at 15-20 ml/kg/min 
oxygen consumption with cardiorespiratory limitation.  

A 30 percent rating shall be assigned for FVC measured at 65-
74 percent predicted; or DLCO (SB) measured at 56-65 percent 
predicted.  A 10 percent rating shall be assigned for FVC 
measured at 75-80 percent predicted; or DLCO (SB) measured at 
66-80 percent predicted. 38 C.F.R. 4.97, Codes 6825 to 6833 
(as in effect since October 2, 1996).  

Restrictive lung disease rated under Codes 6840 through 6845 
of the VA rating schedule are rated under the General Rating 
Formula for Restrictive Lung Disease.  Under this formula, a 
veteran will be rated as 100 percent disabled with Forced 
Expiratory Volume (FEV-1) less than 40 percent of predicted 
value, or with the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) less than 40 
percent, or with Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less than 
40-percent predicted, or with maximum exercise capacity less 
than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), or with cor pulmonale (right heart 
failure), or with right ventricular hypertrophy, or with 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or with episode(s) of acute respiratory 
failure, or if the veteran requires outpatient oxygen 
therapy.  

A veteran with FEV-1 of 40- to 55 percent predicted, or FEV- 
1/FVC of 40 to 55 percent, or DLCO (SB) of 40- to 55 percent 
predicted, or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit) will be rated as 60 
percent disabled.  

A veteran with FEV-1 of 56- to 70 percent predicted, or FEV-
1/FVC of 56 to 70 percent, or DLCO (SB) of 56- to 65 percent 
predicted, will be rated as 30 percent disabled. A veteran 
with FEV-1 of 71- to 80 percent predicted, or FEV-1/FVC of 71 
to 80 percent, or DLCO (SB) of 66- to 80 percent predicted, 
will be rated as 10 percent disabled. 38 C.F.R. § 4.97, 
Diagnostic Code 6844 (2004).  

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).  
. 
Accordingly, the Board is generally required to review both 
the pre-and post- October 7, 1996 rating criteria to 
determine the proper evaluation for the veteran's disability 
lung disability.  See also Rhodan v. West, 12 Vet. App. 55, 
57 (1998) (effective date rule prevents the application of a 
later, liberalizing law to a veteran's claim prior to the 
effective date of the liberalizing law).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).  

In April 1992, the veteran was examined for VA purposes.  No 
claims file was reviewed for this examination.  He reported 
having a 32-year history of smoking with present complaints 
of shortness of breath on exertion and palpitations but no 
chest discomfort.  

The veteran denied having a history of hemoptysis, fever, 
ear/nose/throat problems, angina, nausea, vomiting, 
constipation, or diarrhea.  A chest x-ray study showed 
surgical sutures in the upper left  anteromediastinum and 
left midlung.  No infiltrates or emphysema was noted.  The 
examiner reported diminished lung volumes and increased 
interstitial markings in both bases.  

Pulmonary function testing (PFT) results dated in September 
1992 show FEV-1 at 67 percent of predicted and FEV-1/FVC at 
93 percent of predicted.  A diffusion capacity of the lung 
for carbon monoxide by the single breath method (DLCO(SB)) 
show a 45 percent of predicted level.  Interpretation of the 
PFT was that the veteran had a slightly significant 
restriction in the volume excursion of the lung.  Diffuse 
opacity was in the low/normal range.  

The examiner noted significant restrictive lung disease that 
caused his shortness of breath; however, old records were 
noted to be required in order to document the exact nature of 
the veteran's illness.  

In 1993, the veteran was admitted to VA for treatment of 
pneumothroax.  He underwent chest tube placement and was 
later discharged with improved symptoms with minimal 
shortness of breath on ambulation.  

In November 1995, the veteran underwent a VA non-tuberculosis 
diseases and injuries examination.  The examiner noted the 
veteran's subjective complaints of having no breathing 
difficulty prior to his in-service lung surgery.  Since 
service the veteran reported having shortness of breath on 
exertion with pain the left lower rib cage and upper abdomen.  
The veteran developed a pneumothorax that was treated at VA.  

On examination, the veteran had some expiratory wheezes, 
bilaterally with no crackles.  No active or inactive 
malignancies were noted.  

The examiner reported that the veteran's last surgery was for 
a non-malignant histoplasmosis and desquamative interstitial 
pneumonitis.  PFT results dated in November 1995 show FEV-1 
at 61 percent of predicted and FEV-1/FVC at 74 percent of 
predicted.  DLCO and lung volume studies were not 
specifically reported.  

The examiner interpreted a pulmonary function test that was 
completed in November 1995 to show low vital capacity.  The 
examiner opined that this represented restrictive lung 
disease; however, obstructive lung disease with air trap was 
also considered.  

The examiner concluded that, given the history of surgery, 
the veteran's low lung capacity was more compatible with mild 
obstructive disease secondary to smoking and the restrictive 
disease was secondary to the previous thoracotomy.  

In December 1999, the veteran underwent a VA respiratory 
examination.  The veteran reported having naval tours of duty 
in Vietnam and the Mediterranean where he was exposed to 
gasoline, oil, diesel and asbestos as an engine mechanic.  

The veteran was noted to have undergone a left throacotomy 
and open lung biopsy with a resection.  He was diagnosed with 
desquamative interstitial pneumonitis.  Since service, the 
veteran reported that he had received no further medical 
treatment for his lung disease but claimed other disabilities 
related to the in-service lung disease treatment.  

The examiner noted that the veteran had multiple pulmonary 
function tests over the years.  Also noted was the veteran's 
chronic history as a smoker of 3 to 4 packs per day for about 
30 years.  The veteran's current symptoms included morning 
cough productive and dypsnea on exertion.  The veteran was 
noted to use inhaled medications.  

On examination, the chest showed a few crackles in both bases 
with two or three polyphonic wheezes heard in both lung 
fields on expiration.  The veteran did not report any asthma 
and has only been on oxygen when hospitalized for surgery.  

The veteran showed no evidence of cor pulmonale, pulmonary 
hypertension, or right ventricular hypertrophy, no weight 
loss or gain, and no chest wall deformity to explain any 
restrictive lung disease.  

The PFT results dated in April 1999 showed FEV-1 at 57 
percent of predicted and FEV-1/FVC at 75 percent of 
predicted.  DLCO and lung volume studies were not 
specifically reported.  The April 1999 study was interpreted 
by the examiner to show evidence of restrictive lung disease 
with significant restriction and evidence of mild obstructive 
lung disease.  

The December 1999 VA examiner noted that the veteran 
"demonstrated slow but progressive loss of pulmonary 
function over the years from 1988 to the present with his FVC 
going from 2.93 in March 1988 to 2.48 in April 1999."  

A comparison of chest x-ray studies taken in November 1995 
and October 1999 showed no significant change.  The examiner 
reported having diffuse chronic interstitial changes with 
small cyst formation in both lower lung zones without change 
between 1995 and 1999.  

The examiner opined that this finding was consistent with a 
diagnosis of desqumative interstitial pneumonitis with 
current restrictive lung disease.  Mild obstructive lung 
disease was associated with heavy smoking.  

In March 2000, the veteran was noted to have a long history 
of tobacco use of since age 17 with continued use to the 
present day.  It was noted that the veteran's breathing 
improved with use of inhalers.  He was diagnosed with stable 
COPD his DLCO was found to be consistent with emphysema.  

In an October 2000 VA clinical record, a chest x-ray study 
revealed a normal heart with COPD changes with no 
infiltrates.  COPD was noted to be due to lifelong smoking 
and current nicotine dependence.  

On VA respiratory examination in February 2002, the veteran 
reported breathing problems since 1980 after his in-service 
wedge resection of the left upper lobe due to histoplasma 
infection.  

The spirometry study was interpreted to show low FEV, low 
FEV-1, and low FEV-1/FVC ratio which the examiner noted 
"[could] be interpreted as restrictive lung disease or 
obstructive lung disease with air trap."  DLCO was low and 
indicated loss of alveolar capillary membrane.  

The chest x-ray study completed in February 2002 showed some 
increased interstitial markings bilaterally which were noted 
to be unchanged since October 2000.  The examiner diagnosed 
the veteran with history of histoplasma lung infection with 
possible restrictive or obstructive lung disease with air 
trap.  

The veteran underwent a VA respiratory examination in June 
2004.  He complained of having shortness of breath on 
exertion.  He did not complain of any chest pain, cough, 
sputum production, orthopnea or paroxysmal noctural dyspnea.  

The veteran noted the use of inhalers that seem to help.  He 
reported no need for emergency care for shortness of breath 
or need for hospitalization for dyspnea on exertion.  

On examination, the veteran appeared to be in no acute 
distress.  Oropharyngeal mucosa was normal with no sinus 
tenderness.  The neck was supple with no lymphadenopathy or 
jugular venous distention.  His chest was symmetrical with 
good air entry, bilaterally.  No wheezing or crackles were 
noted.  

The PFT results dated in May 2004 show a FVC of 61 percent of 
predicted, a FEV-1 at 53 percent of predicted and FEV-1/FVC 
at 73 percent of predicted. DLCO and maximum oxygen 
consumption were not specifically reported.  The PFT testing 
completed in May 2004 showed mild obstructive lung disease 
with low FVC which the examiner opined denoted "possible 
obstruction with air trap or restrictive lung disease."  

The examiner noted that, since 1995, the veterans' pulmonary 
function testing were "about the same" and added that the 
veteran's lung function "ha[d] not decreased tremendously in 
the past 10 years."  

The examiner added that the veteran's decreased lung function 
was appropriate for aging and his lung diffusing capacity 
test results also appeared to be similar in the past few 
years.  The chest x-ray studies completed in May 2004 
revealed status post surgical clips in the left mid lung but 
revealed no acute lung disease.  

The examiner's diagnosis included that of restrictive lung 
pattern with very little changed on pulmonary function 
testing since 1995, restrictive desquamative interstitial 
pneumonitis by lung biopsy in 1980 and no significant change 
in the lung function since 1995.  

Under Diagnostic Code 6802, the veteran's lung disability 
does not warrant a rating in excess of 30 percent because 
there is no medical evidence of any severe pneumoconiosis 
with considerable fibrosis and moderate dyspnea shown on PFT 
studies.  

The veteran does not have pulmonary tuberculosis, and as 
such, a rating in excess of 30 percent is not warranted under 
the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6802 
(1991 to 1996).  

Under the criteria set forth in Diagnostic Code 6825, 6832, 
and 6844 (rated as interstitial lung disease or respiratory 
lung disease) the objective medical evidence of record has 
shown that the veteran has DLCO (SB) of less than 40 percent 
predicted, a finding that meets the criteria for a 100 
percent evaluation.  In this case, the veteran's DLCO (SB) 
reports dated in January 2000 and February 2002 showed 
findings of 33 percent and 27 percent of predicted levels.  
While none of the VA examination reports or clinical records 
showed FVC of less than 50 percent or FEV-1 of less than 40 
percent, Board notes that the elements of rating criteria for 
interstitial lung disease and respiratory lung disease are 
not cumulative.  Finally, the veteran has not been diagnosed 
with cor pulmonale or pulmonary hypertension, or been shown 
to require outpatient oxygen therapy.  

Having carefully reviewed the merits of the veteran's claim, 
the Board must conclude that an evaluation of 60 percent is 
for application in this case.  In this regard, the Board 
notes that the recent testing showed a FVC of 61 percent of 
predicted.  In conclusion, the Board finds that the service-
connected disability picture more nearly approximates that 
for the assignment of a 60 percent evaluation.  



ORDER

An increased, initial rating in excess of 20 percent for the 
service-connected GERD is denied.  

An increased rating of 60 percent for the service-connected 
residuals of interstitial lung disease is granted, subject to 
regulations governing the payment of VA monetary awards.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge 
Board of Veterans' Appeals





 Department of Veterans Affairs


